DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on February 28, 2022 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Eighteen (18) sheets of drawings were filed on November 27, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.11, 209, 599 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of U.S. Patent No.11, 209, 599 B2 at least disclose or suggest all of the limitations of claims 1-6 of the present application.
	Regarding claim 1; claims 1-5 of U.S. Patent No.11, 209, 599 B2 define an ingress protected outdoor rated adapter (see claim 1, column 7, lines 37-38) comprising: 
an adapter body having a first end and a second end spaced apart from the first end along an axis (see claim 1, column 7, lines 39-40), 
a cable extending through the second end (see claim 1, column 7, lines 40-42 and 45-48; the cable glad secured a cable to the adapter body and forms an environmental seal about the cable, and thus the cable must extend through the cable gland at the second end for the seal to be formed about the cable); 
a coupling member (cable gland nut) coupled to the adapter body at the second end and be configured to form an environmental seal at the second end about the cable (see claim 1, column 7, lines 45-48); 
a fiber optic adapter positioned within the adapter body, the fiber optic adapter is configured to accept a fiber optic connector at a first end, and receive at least one optical fiber from the cable secured at the second end (see claim 1, column 7, lines 49-55); and 
wherein the adapter body comprises a front portion at a first end configured to accept and secure an outdoor rated connector including at least one fiber optic connector for mating with the fiber optic adapter (see claim 1, column 7, lines 55-60); 
wherein the front portion is configured to accept a bayonet-style connector (see claim 1, column 7, lines 66-67).  
Regarding claim 2; the claims of U.S. Patent No.11, 209, 599 B2 define that the adapter body includes a thread at the second end (see claim 1, column 7, lines 43-44).  
Regarding claim 3; the claims of U.S. Patent No.11, 209, 599 B2 define that the the coupling member is a coupling nut (cable gland nut; see claim 1, column 7, lines 45-48).  
Regarding claim 4; the claims of U.S. Patent No.11, 209, 599 B2 define that the least one fiber optic connector is selected from a group consisting of a LC, SC, SN, CS and MPO type fiber optic connectors (see claim 1, column 7, lines 58-60).  
Regarding claim 5; the claims of U.S. Patent No.11, 209, 599 B2 define that
the adapter body front portion further comprises a locking groove and a locking groove pin in the locking groove, the locking groove is configured to accept the outdoor rated connector and secure the outdoor rated connector using the locking groove pin (see claim 3, column 8, lines 6-13).  
Regarding claim 6; the claims of U.S. Patent No.11, 209, 599 B2 define that
the fiber optic adapter further comprises at least one latch, and further wherein the adapter body has a receiving surface to accept and lock the fiber optic adapter within the adapter body (see claim 2, column 8, lines 1-5).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gniadek et al. (US 2017/0031108 A1) in view of Bund et al.  (US 2016/0154184 A1).
Regarding claim 1; Gniadek et al. discloses an ingress protected outdoor rated adapter (110; see Figures 1A-1F) comprising: 
an adapter body (body; see annotated Figure 1B below) having a first end and a second end spaced apart from the first end along an axis, 
a cable (communication cable 102) extending through the second end; 
a coupling member (cable gland assembly and nut; see annotated Figure 1B below) coupled to the adapter body (body) at the second end about the cable (102); 
a fiber optic adapter (104) positioned within the adapter body (110), the fiber optic adapter is configured to accept a fiber optic connector (116) at a first end, and receive at least one optical fiber from the cable (102) secured at the second end; and 
wherein the adapter body (body; see annotated Figure 1B below) comprises a front portion at a first end; 
wherein the front portion is configured to accept a bayonet-style connector  (see the abstract; see Figures 1A-1F; see paragraph 25).  


    PNG
    media_image1.png
    354
    647
    media_image1.png
    Greyscale

Gniadek et al. does not specifically disclose that the coupling member (cable gland assembly and nut; see annotated Figure 1B above) is configured to form an environmental seal at the second end about the cable (102), or that the adapter body (body; see annotated Figure 1B above) is configured to accept and secure an outdoor rated connector including at least one fiber optic connector for mating with the fiber optic adapter.
Bund et al. teaches that fiber optic connectors may be provided with environmental seals for the purpose of providing environmental protection to protect the cable therein from water, dust, bugs, or other foreign substances (see paragraph 33).  Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to secure the cable gland assembly to the one-piece adapter body with an environmental seal at the second end about a cable and to further use a one-piece adapter front portion configured to accept and secure an outdoor rated connector for the purpose of allowing the one-piece adapter to be used for outdoor connections, and to protect the cable within the one-piece adapter from water, dust, bugs, or other foreign substances, since environmental seals and outdoor rated connectors are known in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
	Regarding claim 2; Gniadek et al. teaches that the adapter body (body; see annotated Figure 1B above) includes a thread at the second end (internal thread; see annotated Figure 1B above, wherein the thread is internal to the interconnected adapter assembly).  
Regarding claim 3; Gniadek et al. teaches that the coupling member is a coupling nut (nut; see annotated Figure 1B above).  
Regarding claim 4. Gniadek et al. teaches that the least one fiber optic connector is selected from a group consisting of a LC, SC, SN, CS and MPO type fiber optic connectors (see paragraph 21).  
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Greub et al. (US 2012/0141086 A1).
Regarding claim 1; Greub et al. discloses an ingress protected (sealed from the outside environmental influences; see paragraph 24, 45) adapter (1; see Figures 1-4) comprising: 
an adapter body (4) having a first end and a second end spaced apart from the first end along an axis (see Figures 1-4), a cable extending through the second end (a fiberoptic cable extends through adapter body 4; see the entire disclosure, including paragraphs 2 and 3); 
a coupling member (18; see Figure 2) coupled to the adapter body (4) at the second end and be configured to form an environmental seal at the second end about the cable (see paragraphs 24 and 45); 
a fiber optic adapter (7; see Figures 1-3) positioned within the adapter body (4; see Figure 2), the fiber optic adapter (7) is configured to accept a fiber optic connector (8; see Figures 2-4) at a first end, and receive at least one optical fiber from the cable secured at the second end; and 
wherein the adapter body (4) comprises a front portion at a first end configured to accept and secure a connector (19; see Figure 2) including at least one fiber optic connector for mating with the fiber optic adapter (7; see Figure 2; the connector 19 mates with the adapter 7 and connector 8 therein); 
wherein the front portion is configured to accept a bayonet-style connector (groove 25 is provided for acceptance of a bayonet-style connector).  
Greub et al. does not explicitly state the adapter is outdoor rated, and that the connector is an outdoor rated connector.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the adapter of Greub et al. from materials selected for use outdoors to provide an outdoor rated adapter and to further use connectors that are rated for outdoor use, for the purpose of providing a cable adapter and entry port that is usable outside, since it’s known in the art to use connectors outside, since Grueb teaches that the cable entry adapter is for use remotely (see paragraphs 2 and 3) and attachment outside of housings (see paragraph 5), and since outdoor use of adapters and connectors was a known alterative in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 4; Grueb et al. teaches that the least one fiber optic connector is selected from a group consisting of a LC, SC, SN, CS and MPO type fiber optic connectors (LC; see paragraphs 5-8).
Regarding claim 5. Greub et al. teaches that the adapter body (4) front portion further comprises a locking groove (25) and a locking groove pin (24) in the locking groove (25), the locking groove (25) is configured to accept the outdoor rated connector (8, 19; see the discussion above with respect to claim 1) and secure the outdoor rated connector using the locking groove pin (24; see Figures 1-4).  
Regarding claim 6; Greub et al. teaches that the fiber optic adapter (4) further comprises at least one latch (32; see Figure 7 and paragraph 49), and further wherein the adapter body (4) has a receiving surface (a surface of control part 9, which is incorporated in the adapter body 4) to accept and lock the fiber optic adapter (7) within the adapter body (4; see Figures 1-4).  
Regarding claim 7; Greub et al. teaches that the coupling member (18) includes at least one tubing (see Figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874